         Case 1:17-cv-08853-JPO Document 53 Filed 11/08/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 Altareek Grice,                                       17-CV-8853 (JPO)
                                                       CLASS ACTION
        Plaintiff,
                                                       NOTICE OF MOTION AND MOTION
        v.                                             FOR     CERTIFICATION    OF
                                                       SETTLEMENT CLASS AND FINAL
 Pepsi Beverages Company, et al.,                      APPROVAL OF CLASS ACTION
                                                       SETTLEMENT
        Defendant.




       PLEASE TAKE NOTICE that Plaintiff, ALTAREEK GRICE, will move and does

hereby move for an order (1) finally certifying the Settlement Class and (2) finally approving the

Class Action Settlement on November 15, 2018 at 3:00 p.m. or as soon thereafter as may be

heard before District Court Judge J. Paul Oetken at the United States Courthouse located at 500

Pearl Street, New York, NY 10007-1312, Courtroom 706.

       This Motion will be made upon the Memorandum of Law in Support of Motion for

Certification of the Settlement Class and Final Approval of Class Action Settlement, and all

papers currently on file with this Court, and such further evidence and arguments as may be

presented at hearing.

                                             /s/ Marc R. Edelman
                                             Marc R. Edelman (pro hac vice forthcoming)
                                             Florida Bar Number: 96342
                                             MORGAN & MORGAN P.A.
                                             201 N. Franklin Street, Suite 700
                                             Tampa, Florida 3306
                                             Main No.: 813-577-4722
                                             Facsimile: 813-257-0572
                                             Email: medelman@forthepeople.com
          Case 1:17-cv-08853-JPO Document 53 Filed 11/08/18 Page 2 of 2



                                               Luis A. Cabassa (pro hac vice forthcoming)
                                               Florida Bar Number: 0053643
                                               Brandon J. Hill (pro hac vice forthcoming)
                                               Florida Bar Number: 37061
                                               Donna V. Smith (pro hac vice forthcoming)
                                               Florida Bar Number: 661201
                                               Wenzel Fenton Cabassa, P.A.
                                               1110 North Florida Avenue, Suite 300
                                               Tampa, FL 33602
                                               lcabassa@wfclaw.com
                                               bhill@wfclaw.com

                                               Peter R. Dion-Kindem (pro hac vice forthcoming)
                                               The Dion-Kindem Law Firm
                                               21550 Oxnard Street, Suite 900
                                               Woodland Hills, CA 91367
                                               peter@dion-kindemlaw.com

                                               Lonnie C. Blanchard, III (pro hac vice forthcoming)
                                               The Blanchard Law Group, APC
                                               3311 East Pico Boulevard
                                               Los Angeles, CA 90023
                                               lonnieblanchard@gmail.com
                                               Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

       I hereby certify on this 8th day of November, 2018, that a copy of the foregoing was filed

electronically and served by U.S. Mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or by

facsimile to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the court’s CM/ECF System.
                                               /s/Marc R. Edelman
                                               ATTORNEY




                                                  2
